DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner's amendment was given in a telephone interview with Erin M. Dunston on February 23, 2021, followed in an email on February 24, 2021.
The application has been amended as follows:
Claim 3 has been replaced with the following –
“A method for the production of chitin and/or chitosan from insect cuticles, comprising the following steps in the following order:
(i)  grinding the insect cuticles,
(ii)  pressing the insect cuticles, then
(iii)  enzymatically hydrolyzing the insect cuticles with a proteolytic enzyme,
wherein the cuticles are treated with an oxidizing agent before the pressing step.”
	In claim 16, line 1-2, “further comprising a grinding step prior to the pressing step, ” has been deleted.
In claims 17-18, line 1-2, “further comprising a grinding step prior to the pressing step, and ” has been deleted.
In claim 19, line 1, “The method according to claim 4” has been replaced with “The method according to claim 3”.
Claim 4, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does teach grinding, pressing, enzymatically hydrolyzing, and treating insect cuticles with an oxidizing agent for the production of chitin and/or chitosan, wherein oxidizing treatment is performed after enzymatic hydrolysis. The art does not teach grinding, pressing, enzymatically hydrolyzing, and treating insect cuticles with an oxidizing agent for the production of chitin and/or chitosan, wherein oxidizing treatment is performed before enzymatic hydrolysis as instantly claimed. In addition, the instant specification provide data demonstrating that treating insect cuticles with an oxidizing agent after enzymatic hydrolysis results in damaged chitin. Furthermore, treating insect cuticles with an oxidizing agent before enzymatic hydrolysis not only preserve the integrity of chitin molecules, also improve in the purity of chitin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651